Name: Commission Regulation (EC) No 988/98 of 11 May 1998 amending for the 10th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  animal product;  Europe;  means of agricultural production;  agri-foodstuffs
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 140/312. 5. 98 COMMISSION REGULATION (EC) No 988/98 of 11 May 1998 amending for the 10th time Regulation (EC) No 913/97 adopting exceptional support measures for the pigmeat market in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Spain, the Commission adopted Regulation (EC) No 913/97 (3), as last amended by Regulation (EC) No 744/98 (4), to introduce excep- tional support measures for the pigmeat market in that market State; Whereas, because the veterinary and trade restrictions continue to apply and have been extended to new zones, particularly in the province of Zaragoza, the number of piglets which may be delivered to the competent author- ities should be increased so that the exceptional measures can continue from 22 April 1998; Whereas piglets originating in the new zones are generally marketed at a weight of six kilograms or more; whereas it is therefore necessary to reduce the minimum weight of eligible piglets and to fix the aid for such animals; Whereas the restrictions on the free movement of piglets have been operative for several weeks in one of the zones in the province of Zaragoza, resulting in a substantial increase in the weight of the animals and consequently an intolerable situation as regards their welfare; whereas retroactive application of Article 1(4) of this Regulation from 15 April 1998 is therefore justified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 913/97 is hereby amended as follows: 1. in Article 1(4), 10 kilograms is replaced by six kilo- grams; 2. Article 4 is amended as follows: (a) in the first subparagraph of paragraph 4, 10 kilo- grams is replaced by 13 kilograms; (b) in paragraph 4, the following subparagraph is added: For piglets weighing 6 kilograms or more but less than 13 kilograms on average per batch, the aid referred to in Article 1(4), at farm gate, shall be ECU 27 per head.; 3. Annex I is replaced by Annex I to this Regulation; 4. Annex II is replaced by Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 22 April 1998. However, the provisions of Article 1(4) shall apply from 15 April 1998 to the protection and surveillance zones defined in the Order of the DiputaciÃ ³n General de AragÃ ³n of 25 March 1998. (1) OJ L 282, 1. 11. 1975, p. 1. (2) OJ L 349, 31. 12. 1994, p. 105. (3) OJ L 131, 23. 5. 1997, p. 14. (4) OJ L 103, 3. 4. 1998, p. 5. ¬ ¬EN Official Journal of the European CommunitiesL 140/4 12. 5. 98 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European Communities L 140/512. 5. 98 ANNEX I ANNEX I Total maximum number of animals from 6 May 1997: Pigs for fattening 630 000 head Piglets 170 000 head Cull sows 8 000 head Pigs of the Iberian breed for fattening 6 000 head ANNEX II ANNEX II Part 1  In the province of LÃ ©rida, the protection and surveillance zones as defined in Annexes I and II to the Order of the Generalitat di Catalunya dated 9 March 1998, published in the official journal of the Generalitat of 16 March 1998, page 3488.  In the province of Segovia, the protection and surveillance zones as defined in Annexes I and II to the Order of the Junta de Castilla y LeÃ ³n dated 19 January 1998, published in the official journal of the Junta of 20 January 1998, page 619.  In the province of Madrid, the protection and surveillance zones as defined in Annexes I and II to the Order of the Comunidad de Madrid dated 14 January 1998, published in the official journal of the Comunidad of 16 January 1998, page 11.  In the province of Toledo, the protection and surveillance zones as defined in Annexes I and II to the Order of the Junta de Comunidades de Castilla-La Mancha dated 13 January 1998, published in the official journal of the Junta of 16 January 1998, page 319.  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II to the Order of the DiputaciÃ ³n General de AragÃ ³n dated 25 March 1998, published in the official journal of the Comunidad of 27 March 1998, page 1411.  In the province of Zaragoza, the protection and surveillance zones as defined in Annexes I and II to the Order of the DiputaciÃ ³n General de AragÃ ³n dated 17 April 1998, published in the official journal of the Comunidad of 20 April 1998, page 1868. Part 2 The veterinary districts (comarcas) of the provinces of Segovia, Madrid and Toledo listed in Annex I to Commission Decision 97/285/EC (1). (1) OJ L 114, 1. 5. 1997, p. 47.